Exhibit 10.1

 

AMENDMENT NO. 2

AMENDMENT NO. 2, dated as of February 15, 2019 (this “Amendment”), to the
Existing Credit Agreement referred to below, among Brooks Automation, Inc., a
Delaware corporation (together with its successors and assigns, the “Borrower”),
the other Loan Parties (as defined in the Credit Agreement (as defined below))
parties hereto, the Administrative Agent (as defined below) and Morgan Stanley
Senior Funding, Inc., as the 2018 Incremental Term B Lender.

RECITALS:

1.The Borrower has entered into that certain Credit Agreement, dated as of
October 4, 2017 (as amended, amended and restated, supplemented or otherwise
modified from time to time, prior to the date hereof, the “Existing Credit
Agreement”, and as amended hereby, the “Credit Agreement”), among the Borrower,
the several lenders party thereto from time to time and Morgan Stanley Senior
Funding, Inc., as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”).

2.The Borrower has requested that the Required Lenders and the Administrative
Agent agree to amend the Existing Credit Agreement as set forth herein.

3.The 2018 Incremental Term B Lender constitutes the Required Lenders under the
Existing Credit Agreement and is willing, on and subject to the terms and
conditions hereof, to agree to the amendment of the Existing Credit Agreement as
set forth herein.

4.In consideration of the covenants and agreements contained herein, as well as
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

Section 1.     Defined Terms.  Capitalized terms used but not defined herein
shall have the meanings assigned to such terms in the Credit Agreement.

Section 2.     Amendment of the Existing Credit Agreement.

(a) It is understood and agreed that this Amendment and the Credit Agreement are
each a “Loan Document”, as defined in the Existing Credit Agreement. 

(b) Section 1.01 of the Credit Agreement is hereby amended by inserting in
appropriate alphabetical order the following new definition:

“Amendment No. 2 Effective Date” shall mean February 15, 2019.

(c) Clause (ii) of the definition of “Applicable Margin” of the Credit Agreement
is hereby amended and restated in its entirety with the following:

(ii) with respect to any 2018 Incremental Term B Loan, 3.00% per annum in the
case of any Eurodollar Loan and 2.00% per annum in the case of any ABR Loan and

(d) Section 2.08(g) of the Credit Agreement is hereby amended by replacing the
phrase “2018 Incremental Amendment Effective Date” found therein with “Amendment
No. 2 Effective Date.”

(e) Section 2.17(b)(ix) of the Credit Agreement is hereby amended by replacing
the phrase “2018 Incremental Amendment Effective Date” found therein with
“Amendment No. 2 Effective Date.”





--------------------------------------------------------------------------------

 



Section 3.     Conditions to Effectiveness of Amendment.  The effectiveness of
this Amendment is subject to the satisfaction or waiver of the following
conditions (the date of such satisfaction or waiver of such conditions being
referred to herein as the “Amendment No. 2 Effective Date”):

(a) The Administrative Agent shall have received this Amendment executed and
delivered by a duly authorized officer of the Borrower, each other Loan Party
and the 2018 Incremental Term B Lender (which constitutes the Required Lenders
under the Existing Credit Agreement).  

(b) All fees and expenses (in the case of expenses, to the extent invoiced at
least three (3) business days prior to the Amendment No. 2 Effective Date
(except as otherwise reasonably agreed by the Borrower)), required to be paid on
the Amendment No. 2 Effective Date, shall have been paid.

(c) A certificate of a Responsible Officer certifying that each of the following
conditions has been satisfied: (A) the representations and warranties of each
Loan Party set forth in the Credit Agreement and any other Loan Document shall
be true and correct in all material respects (or in all respects to the extent
that any representation and warranty is qualified by materiality or Material
Adverse Effect) on and as of the Amendment No. 2 Effective Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date, and (B) at the time of and immediately after giving effect
to the Amendment No. 2 Effective Date, no Default shall have occurred and be
continuing.

Section 4.     Effects on Loan Documents; Acknowledgement.

(a) Except as expressly set forth herein, this Amendment shall not (i) by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders, the Administrative Agent, the
Collateral Agent or the Loan Parties under the Existing Credit Agreement or any
other Loan Document or (ii) alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the
Existing Credit Agreement or any other provision of the Existing Credit
Agreement or any other Loan Document.  Except as expressly set forth herein,
each and every term, condition, obligation, covenant and agreement contained in
the Existing Credit Agreement or any other Loan Document is hereby ratified and
re-affirmed in all respects and shall continue in full force and effect and
nothing herein can or may be construed as a novation thereof.  Each Loan Party
reaffirms its obligations under the Loan Documents to which it is party and the
validity, enforceability and perfection of the Liens granted by it pursuant to
the Security Agreement on the Amendment No. 2 Effective Date.  This Amendment
shall constitute a Loan Document for purposes of the Credit Agreement and from
and after the Amendment No. 2 Effective Date, all references to the “Credit
Agreement” in any Loan Document and all references in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, shall, unless expressly provided otherwise, refer to the
Credit Agreement as amended by this Amendment.  Each of the Loan Parties hereby
consents to this Amendment and confirms that all obligations of such Loan Party
under the Loan Documents to which such Loan Party is a party shall continue to
apply to the Credit Agreement, as amended hereby.

(b) Without limiting the foregoing, each of the Loan Parties party to the
Guarantee and Security Agreement hereby (i) acknowledges and agrees that all of
its obligations under the Guarantee and Security Agreement are reaffirmed and
remain in full force and effect on a continuous basis, (ii) reaffirms each Lien
granted by each Loan Party to the Collateral Agent for the benefit of the
Secured Parties (including the 2018 Incremental Term B Lender) and reaffirms the
guaranties made pursuant to the Guarantee and Security Agreement, (iii)
acknowledges and agrees that the grants of security interests by and the
guaranties of the Loan Parties contained in the Guarantee and Security Agreement
are, and shall remain, in full force and effect after giving effect to this
Amendment, (iv) agrees that the Secured Obligations include, among other things
and without limitation, the prompt and complete payment and performance by the
Borrower when due and payable (whether at the stated maturity, by acceleration
or



--------------------------------------------------------------------------------

 



otherwise) of principal and interest on, the 2018 Incremental Term B Loans, and
(v) agrees that all Secured Obligations are Guaranteed Obligations (as defined
in the Guarantee and Security Agreement).

Section 5.     Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument.  Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.

Section 6.     Governing Law.  This amendment, the other Loan Documents and any
claims, controversy, dispute or causes of actions arising therefrom (whether in
contract or tort or otherwise) shall be construed in accordance with and
governed by the law of the State of New York.

Section 7.    Headings.  The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

[Remainder of page intentionally left blank.]







--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their duly authorized signatories as of the date and year first above written.

 

 

 

BROOKS AUTOMATION, INC.

 

 

By:

/s/ Lindon G. Robertson

Name:

Lindon G. Robertson

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

BIOSTORAGE TECHNOLOGIES, INC.

By:

/s/ Lindon G. Robertson

Name:

Lindon G. Robertson

Title:

President

 

 

 

 

GENEWIZ, INC.

By:

/s/ Lindon G. Robertson

Name:

Lindon G. Robertson

Title

President

 

 

 

 

GENEWIZ, LLC

By:

/s/ Lindon G. Robertson

Name:

Lindon G. Robertson

Title:

President

 

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent

By:

/s/ Jonathon Rauen

Name:

Jonathon Rauen

Title:

Authorized Signatory

 

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC., as 2018 Incremental B Lender

By:

/s/ Jonathon Rauen

Name:

Jonathon Rauen

Title:

Authorized Signatory

 

 

SIGNATURE PAGE TO AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------